Citation Nr: 0326696	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for refractive error of 
the eyes.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision that 
denied service connection for a back disorder, bilateral knee 
disorder, and refractive error of the eyes, among other 
things.  By rating decision dated in November 2001, the RO 
granted service connection for a right knee disorder, 
tinnitus, cystic acne with a sebaceous cyst, and bilateral 
hearing loss.  Consequently, those issues are not before the 
Board.  


REMAND

After a review of the evidence, the Board has determined that 
additional development is needed.  In particular, with 
respect to the claim of service connection for a left knee 
disorder, the veteran should be provided a VA examination to 
assess whether there is any relationship between a present 
left knee disorder and his military service.  In this regard, 
the veteran contends that the running, marching, and drilling 
during service caused his knee disability.  At a hearing 
before the Board held in April 2003 the veteran testified 
that he was treated for knee problems during service.  He 
related that he had the same problem in both knees, but 
service connection has only been granted as to the right 
knee.  

Service medical records do not show treatment for a left knee 
problem.  After service, the first evidence of treatment was 
in November 1982.  At that time, the examiner diagnosed 
traumatic synovitis of the left knee and bowleg.  A history 
and physical report made prior to surgery in March 1983 
reflects that the veteran's work frequently involved digging 
ditches with a shovel, that he had been seen first in 
November 1982 with pain on the inner aspect of the left knee, 
and that he had not had any specific trauma.  VA treatment 
records reflect treatment in January 2001 for bilateral 
medial compartment pain.  Examination revealed bilateral 
varus deformities of the knees of 15 degrees.  The impression 
was bilateral medial compartment arthritis.  As the veteran 
was not provided a VA compensation examination, and 
considering there is no other medical opinion regarding the 
etiology of any left knee problems in the record, a remand is 
necessary to provide for such a medical examination.  

Moreover, additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  On this point, 
the Board observes that the RO notified the veteran of the 
evidence needed to establish service connection for the 
claimed disorders, by letter dated in January 2000.  In that 
letter, the RO invited the veteran to submit any other 
evidence that the veteran wished the RO to consider in 
adjudicating the claims.  The letter indicated that if the 
evidence was not received within 30 days, the claims would be 
considered on the basis of the evidence already in the claims 
file.  The letter also noted that in order to be considered 
for the earliest possible effective date based on the current 
claims, the RO must receive the requested evidence within one 
year from the date of the letter.  In a letter dated in 
February 2000, the RO notified the veteran that the RO had 
not yet received the requested evidence and that if the 
evidence was received by January 2001 the RO would continue 
processing the claims.  As noted above, the RO denied the 
service connection claims in July 2000, prior to the 
expiration of the one-year period.  

By letter dated in May 2001, the RO again advised the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 and in general what was needed to establish service 
connection.  The RO requested that the veteran provide any 
additional evidence that the veteran felt was pertinent to 
the claim.  The letter indicated that the veteran should send 
the information describing additional evidence or the 
evidence itself by July 2001.  At the same time, the RO asked 
the veteran to provide the full name and address of a 
physician the veteran had identified as performing eye 
surgery.  The veteran was told to provide the information 
preferably within 60 days, but not later than one year from 
the date of the letter.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir., Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.

Therefore, since this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a notice for 
additional evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the implementing regulations 
found at 38 C.F.R. § 3.159 are followed, 
with the exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir., Sept. 
22, 2003); Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the RO should again notify the 
veteran of any evidence or information 
needed to substantiate the claims and allow 
the veteran the statutorily prescribed one-
year period in which to submit the 
requested evidence.  

2.  As part of the VCAA notice given to the 
veteran, the RO should ask the veteran to 
identify all healthcare providers who have 
treated him for refractive error, back 
disability, or left knee disability.  With 
the consent of the veteran, the RO should 
seek to obtain records from any provider 
identified.  If such records are not 
obtained, the veteran should be told of the 
RO's efforts and should be given 
opportunity to obtain the records.  

3.  After the above-requested development 
is accomplished, the RO should arrange for 
the veteran to be provided a VA orthopedic 
examination of his left knee.  The examiner 
should first review the claims file.  
Thereafter, the examiner should assess the 
nature and etiology of any existing left 
knee disorder(s).  The examiner should 
conduct whatever tests he or she deems 
necessary to reach medically reliable 
conclusions as to the nature and etiology 
of any left knee disorder.  The examiner 
should be asked to diagnose any left knee 
disorder found, and provide his or her 
opinion as to whether each such disorder is 
as likely as not related to the veteran's 
military service-in particular to running, 
drilling, or marching in service.  The 
examiner should also be asked to provide an 
explanation of his or her findings in the 
report.  

4.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to review the VA 
examination report and ensure that it 
complies with the above request.  The RO is 
also asked to ensure that any additional 
development needed as a result of the 
evidence received through the above 
efforts, is accomplished.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement of 
the case and allow them an opportunity to 
respond thereto.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

